DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on 21 October 2020.  These drawings are acceptable.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:


Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Specification
The disclosure is objected to because of the following informalities:
The use of the term TRITON (e.g., TRITON X-100), which is a trade name or a mark used in commerce, has been noted in this application. While the amendment of 01 October 2019 has resulted in the trademark being capitalized, a review of the substitute specification fails to find where applicant has included the generic terminology for the product(s) represented by the trademark.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  See, for example, page 15, paragraph [0090]; page 17, paragraph [0099]; page 56, paragraph [0304]; page 62, Table 6; page 63, paragraph [0311]; page 65, paragraph [0312]; and page 66, paragraph [0313]. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-51 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Standard for Written Description.
Attention is directed to MPEP 2163.02 Standard for Determining Compliance With the Written Description Requirement [R-11.2013]:
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  (Emphasis added)

Attention is also set directed to MPEP 2161.01 [R-10.2019], wherein is stated:
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

As set forth in Fiers v. Revel 25 USPQ2d 1601, 1604-5 (CAFC, January 1993):
We thus determined that, irrespective of the complexity or simplicity of the method of isolation employed, conception of a DNA, like conception of any chemical substance, requires a definition of that substance other than by its functional utility.

Fiers' attempt to distinguish Amgen therefore is incorrect. We also reject Fiers' argument that the existence of a workable method for preparing a DNA establishes conception of that material.  (Emphasis added)

Conception of a substance claimed per se without reference to a process requires conception of its structure, name, formula, or definitive chemical or physical properties...

The difficulty that would arise if we were to hold that a conception occurs when one has only an idea of a compound, defining it by its hoped-for function, is that would-be inventors would file patent applications before they had made their inventions and before they could describe them.  That is not consistent with the statute or the policy behind the statute, which is to promote disclosure of inventions.


As set forth in the en banc decision in Ariad Pharmaceuticals Inc. v. Eli Lilly and Company, 94 USPQ2d 1161 (Fed. Cir. 2010) at 1171:
We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 [25 USPQ2d 1601] (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

***

In Fiers, we rejected the argument that “only similar language in the specification or original claim is necessary to satisfy the written description requirement.” 984 F.2d at 1170 (emphasis added). Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71. That Fiers applied § 112, first paragraph, during an interference is irrelevant for, as we stated above, the statute contains no basis for ignoring the description requirement outside of this context. And again in Enzo we held that generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F.3d at 968. We concluded that “[a] claim does not become more descriptive by its repetition, or its longevity.” Id. at 969.

***

The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function—a problem that is particularly acute in the biological arts.

Attention is also directed to MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, “Written Description” Requirement [R-10.2019], at part II iii):
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  (Emphasis added)


Acknowledgement is made of the fact that the claims are to a method and not to a product.  However, it is well settled that in order to satisfy the written description for a method, one must also disclose the molecules required to perform the method.  In support of this position attention is directed to University of Rochester v. G.D. Searle & Co. 68 USPQ2D 1424 (W.D.N.Y. 2003) at 1433 (affirmed; University of Rochester v. G.D. Searle & Co. 69 USPQ2d 1886 (Fed. Cir. 2004)):
Plaintiff also argues that the requirements for written descriptions of claims to chemical compounds are irrelevant to this case because the '850 patent does not claim a compound, but a method of treatment by targeting PGHS-2 activity over PGHS-1 activity. Virtually any compound claim could be transformed into a method claim, however, simply by means of wording the claim in terms of a method of using the compound. With respect to the issue before the Court, then, this is little more than a semantic distinction without a difference.

Attention is also directed to the decision in Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) 94 USPQ2d 1161, 1175, which teaches:
In accordance with Rochester, the ?516 patent must adequately describe the claimed methods for reducing NF-?B activity, including adequate description of the molecules that Ariad admits are necessary to perform the methods.  (Emphasis added)


Rationale.
In applying the guidance as set forth in the MPEP, and in the decisions of Sanofi and Ariad, it is noted that applicant is claiming in independent claim 33 a generic “method for detecting a plurality of different target nucleic acids in a blood sample, wherein each target nucleic acid molecule comprises a first target domain adjacent to a second target domain”.  In independent claim 34, applicant is claiming a “method for detecting a plurality of different target 

While an applicant is not required to teach each and every possible embodiment encompassed by the claims, the specification still must provide a full, clear, and concise description of the genus encompassed by the claims so that one would be readily able to determine if a species fell within the claims’ scope, and to also reasonably suggest that applicant had possession of the invention at the time of filing.  In support of this position, attention is directed to the decision in In re Shokal, 113 USPQ 283 (CCPA 1957) wherein is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
***
We are of the opinion that a genus containing such a large number of species cannot properly be identified by the mere recitation or reduction to practice of four or five of them. As was pointed out by the examiner, four species might be held to support a genus, if such genus is disclosed in clear language; but where those species must be relied on not only to illustrate the genus but to define what it is, the situation is otherwise.

In applying the broadest reasonable interpretation (MPEP 2111) as to what constitutes the contemplated genus of target nucleic acids, attention is directed to page 4, paragraph [0027], of the disclosure.  As asserted to therein:
[0027] In a further embodiment and in accordance with any of the above, the target nucleic acid sequences are RNA or DNA.

At paragraphs [0070] and [0071] applicant provides the following description of sample types and their sources.  As stated therein:
As will be appreciated by those in the art, the samples may comprise any number of things, including, but not limited to, bodily fluids (including, but not limited to, blood, urine, serum, lymph, saliva, anal and vaginal secretions, perspiration and semen, of virtually any organism, with mammalian samples being preferred and human samples being particularly preferred); environmental samples (including, but not limited to, air, agricultural, water and soil samples); plant materials; biological warfare agent samples; research samples (for example, the sample may be the product of an amplification reaction, for example general amplification of genomic DNA); purified samples, such as purified genomic DNA, RNA, proteins, etc.; raw samples (bacteria, virus, genomic DNA, etc.); as will be appreciated by those in the art, virtually any experimental manipulation may have been done on the sample. Some embodiments utilize siRNA and microRNA as target sequences (Zhang et al., J Cell Physiol. (2007) 210(2):279-89; Osada et al., Carcinogenesis. (2007) 28(1):2-12; and Mattes et al., Am J Respir Cell Mo/ Biol. (2007) 36(1):8-12, each of which is incorporated herein by reference in its entirety for all purposes, and in particular all teachings related to target sequences).  (Emphasis added)

[0071] Some embodiments of the invention utilize samples from stored (e.g. frozen and/or archived) or fresh tissues. Paraffin-embedded samples are of particular use in many embodiments, as these samples can be very useful for diagnosis and prognosis, due to the presence of additional data associated with the samples.  Fixed and paraffin-embedded tissue samples as described herein refers to storable or archival tissue samples. Most patient-derived pathological samples are routinely fixed and paraffin-embedded to allow for histological analysis and subsequent archival storage. Such samples are often not useful for traditional methods of nucleic acid detection, because such studies require a high integrity of the nucleic acid sample so that an accurate measure of nucleic acid expression can be made. Often, gene expression studies in paraffin-embedded samples are limited to qualitative monitoring by using immunohistochemical staining to monitor protein expression levels.  (Emphasis added)

Applicant, at paragraphs [0079] to [0081] provides this further characterization of target nucleic acids. As asserted to therein:
[0079] Target Nucleic Acids
[0080]  As discussed further herein, the invention provides methods and compositions for detecting target sequences. By "target sequence" or "target nucleic acid" or grammatical equivalents herein means a nucleic acid sequence on a single strand of nucleic acid. The target sequence may be a portion of a gene, a regulatory sequence, genomic DNA, cDNA, RNA including mRNA, MicroRNA and rRNA, or others. As is outlined herein, the target sequence may be a target sequence from a sample, or a secondary target such as a product of an amplification reaction, etc. It may be any length, with the understanding that longer sequences are more specific. As will be appreciated by those in the art, the complementary target sequence may take many forms. For example, it may be contained within a larger nucleic acid sequence, i.e. all or part of a gene or mRNA, a restriction fragment of a plasmid or genomic DNA, among others. Any and all combinations of these may serve as target nucleic acids in a particular assay. In many cases, multiplex assays are done, where a plurality of target sequences are simultaneously detected, such as for gene expression profiling as is more fully described below.  (Emphasis added)

[0081] In general, each target sequence is comprised of a plurality of different target domains.

Applicant, at paragraph [0116], provides the following description of probes and primers.  As asserted to therein:
[0116] The size of the primer and probe nucleic acid may vary, as will be appreciated by those in the art with each portion of the probe and the total length of the probe in general varying from 5 to 500 nucleotides in length. (Emphasis added)

For purposes of examination, the “blood sample” of claim 33 has been construed as encompassing blood from any organism that has same, which includes not only any mammal (human, rat, bat, sunk, whale, bovine, canine, equine, feline, and mouse) but also any reptile, 
The “target nucleic acid in a sample” of claim 44 has been construed as encompassing not only those sequences found in blood samples and FFPE tissue samples, but any other sample, e.g., water and air, where any organism, including plants, bacteria, virus, protozoa, algae, etc., can be found.
Attention is directed to the following publications which teach of the enormity of the genera of virus, plants, insects, bacteria, mammals, and species encompassed by the subfamily Murinae as the detection of any and all genes from all members of the various genera are encompassed by the instant claims.  
“Viruses” (Wikipedia.com, accessed 24 November 2012), teaches:
An enormous variety of genomic structures can be seen among viral species; as a group, they contain more structural genomic diversity than plants, animals, archaea, or bacteria. There are millions of different types of viruses, although only about 5,000 of them have been described in detail.  (Emphasis added)

“How many species of bacteria are there” (wisegeek.com; accessed 21 January 2014) teaches:
Currently, estimates of the total number of species of bacteria range from about 10 million to a billion, but these estimates are tentative, and may be off by many orders of magnitude. By comparison, there are probably between 10 and 30 million species of animals, the vast majority of them insects. The number of scientifically recognized species of animals is about 1,250,000. There are almost 300,000 recognized species of plants.

“Fungi,” (Wikipedia.com; accessed 03 June 2013), teaches:
Around 100,000 species of fungi have been formally described by taxonomists,[36] but the global biodiversity of the fungus kingdom is not fully understood.[37] On the basis of observations of the ratio of the number of fungal species to the number of plant species in selected environments, the fungal kingdom has been estimated to contain about 1.5 [38] a recent (2011) estimate suggests there may be over 5 million species.[39]

“Plant,” (Wikipedia.com; accessed 28 August 2015) teaches:
Precise numbers are difficult to determine, but as of 2010, there are thought to be 300–315 thousand species of plants, of which the great majority, some 260–290 thousand, are seed plants (see the table below).

“Mammal,” (Wikipedia.com; accessed 22 September 2011) teaches:
According to Mammal Species of the World, which is updated through periodic editions, 5676 species were known in 2005, distributed in 1,229 genera, 153 families and 29 orders.[1] In 2008 the IUCN completed a 5-year, 17,000 scientist Global Mammal Assessment for its IUCN Red List, which counted 5488 accepted species at the end of that period.[2]

“Murinae,” (Wikipedia.com, accessed 18 March 2013) teaches:
The Old World rats and mice, part of the subfamily Murinae in the family Muridae, comprise at least 519 species. This subfamily is larger than all mammal families except the Cricetidae and Muridae, and is larger than all mammal orders except the bats and the remainder of the rodents.

“Fish,” (Wikipedia.com, accessed 02 November 2014) teaches:
Fish are abundant in most bodies of water. They can be found in nearly all aquatic environments, from high mountain streams (e.g., char and gudgeon) to the abyssal and even hadal depths of the deepest oceans (e.g., gulpers and anglerfish). At 32,000 species, fish exhibit greater species diversity than any other group of vertebrates.[3]

“Archaea,” Wikipedia.com (accessed May 11th, 2016), teaches:
The classification of archaea into species is also controversial. Biology defines a species as a group of related organisms. The familiar exclusive breeding criterion (organisms that can breed with each other but not with others) is of no help here because archaea reproduce asexually. 
Archaea show high levels of horizontal gene transfer between lineages. Some researchers suggest that individuals can be grouped into species-like populations given highly similar genomes and infrequent gene transfer to/from cells with less-related https://en.wikipedia.org/wiki/Archaea - cite_note-26 A second concern is to what extent such species designations have practical meaning. 
Current knowledge on genetic diversity is fragmentary and the total number of archaeal species cannot be estimated with any accuracy.  (Emphasis added) 

“Algae,” Wikipedia.com (accessed 03-04-2016) teaches:
The most recent estimate suggests 72,500 algal species worldwide.

“Protozoa,” Wikipedia.com (accessed 05-11-2016), teaches:
The classification of protozoa has been and remains a problematic area of taxonomy. Where they are available, DNA sequences are used as the basis for classification; however, for the majority of described protozoa, such material is not available.  (Emphasis added)

As noted above, the claimed method have been construed as encompassing the detection of any nucleotide sequence that occurs in any human.  As shown below, the complete nucleotide sequence of the genome of any mammal, including that of humans, had not been determined by 2017, which is several years after the effective filing date.  As disclosed by Sharon Begley in “Psst, the human genome was never completely sequenced,” STAT News, June 20, 2017:
“It’s very fair to say the human genome was never fully sequenced,” Craig Venter, another genomics luminary, told STAT. 

“The human genome has not been completely sequenced and neither has any other mammalian genome as far as I’m aware,” said Harvard Medical School bioengineer George Church, who made key early advances in sequencing technology.

The claimed methods fairly encompasses the detection of the 105 new species of bacteria found in the human gut, and reported in February 2019 in the article by Forster et al. (“A human Nature Biotechnology, Vol. 37, February 2019, pp. 186-192.).
In addition to the detection of novel bacteria, the claimed method has also been construed as encompassing the detection of the coronavirus responsible for the COVID-19 pandemic, the nucleotide of which was not published until March 2020, nearly 9 years post effective filing date.1  Similarly, the claimed method fairly encompasses the detection of new COVID-19 variants, which were unknown until the January 2021 publication by the CDC.2
The claimed methods have also been construed as encompassing not only the detection of COVID-19 and its variants, but also the detection of nucleotide sequences in the human genome that have since been recognized as indicators of major risk factor for severe COVID-19.3

In the present case, a review of the disclosure has found a Sequence Listing.  This Sequence Listing has been found to comprise some 56 sequences.  Of these 56 sequences, SE ID NO. 1-12 and 14-56 are identified as being representative of DNA which, in each instance, is an “Artificial Sequence”.  SEQ ID NO. 13 is identified as being representative of an RNA oligonucleotide which like the other 55 sequences, is also identified as being an “Artificial Sequence”. 
Applicant’s non-disclosure of any target sequence that occurs in any bacteria, virus, etc., much less any sequence, be it RNA or DNA, that occurs in any creature that has blood and Sanofi. 
As noted above, applicant has asserted that “human samples [are] particularly preferred”; however, the complete nucleotide sequence of the human genome had not been determined years after the effective filing date.  Given such, it stands to reason that applicant cannot satisfy the written description requirement for that which, like the 105 new species of bacteria, was largely unknown yet encompassed by the claims.
As noted above, the claimed method have been construed as encompassing the detection of any nucleotide sequence that occurs in any human, as well as coronaviruses that infect same.  As shown below, the complete nucleotide sequence of the genome of any mammal, including that of humans, had not been determined by 2017, which is several years after the effective filing date.  As disclosed by Sharon Begley in “Psst, the human genome was never completely sequenced,” STAT News, June 20, 2017:
“It’s very fair to say the human genome was never fully sequenced,” Craig Venter, another genomics luminary, told STAT. 

“The human genome has not been completely sequenced and neither has any other mammalian genome as far as I’m aware,” said Harvard Medical School bioengineer George Church, who made key early advances in sequencing technology.

Attention is directed to the decision of Vas-Cath Inc. v. Mahurkar 19 USPQ2d 1111 (CAFC, 1991):
This court in Wilder (and the CCPA before it) clearly recognized, and we hereby reaffirm, that 35 USC 112, first paragraph, requires a “written description of the invention” which is separate and distinct from the enablement requirement.  The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the “applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

For the above reasons and in the absence of convincing evidence to the contrary, the disclosure has not been found to satisfy the requirements as set forth in the en banc decision in Ariad, nor provide the “representative number of species falling within the scope of the genus” as reiterated in Sanofi.  Accordingly, claims 33-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Response to argument
At pages 9-11 of the response of 01 October 2019, hereinafter the response, applicant’s representative traverses the rejection of claims under 35 USC 112(a) for not satisfying the written description requirement.  As noted therein, argument is presented that the claims are drawn to a method, not to a product, and that the examples provided demonstrate that applicant had possession of the claimed method.
The above argument has been considered and has not been found persuasive for while the claims are to a method and not to a product, applicant is still required to provide a representative number of species of the encompassed “target nucleic acids”.  In support of this position attention is again directed to the decision in University of Rochester v. G.D. Searle & Co. 68 USPQ2D 1424 (W.D.N.Y. 2003) at 1433 (affirmed; University of Rochester v. G.D. Searle & Co. 69 USPQ2d 1886 (Fed. Cir. 2004)):
Plaintiff also argues that the requirements for written descriptions of claims to chemical compounds are irrelevant to this case because the '850 patent does not claim a compound, but a method of treatment by targeting PGHS-2 activity over PGHS-1 activity. Virtually any compound claim could be transformed into a method claim, however, simply by means of wording the claim in terms of a method of using the compound. With respect to the issue before the Court, then, this is little more than a semantic distinction without a difference.

Attention is also directed to the decision in Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) 94 USPQ2d 1161, 1175, which teaches:
In accordance with Rochester, the ?516 patent must adequately describe the claimed methods for reducing NF-?B activity, including adequate description of the molecules that Ariad admits are necessary to perform the methods.  (Emphasis added)


As noted above, the target can be from virtually any life form, including the coronavirus responsible for the COVID-19 pandemic.  The disclosure, however, has not been found to teach the first sequence that occurs in any life form, much less any virus, and lesser still the COVID-19 virus which is fairly encompassed by the claimed method, yet was unknown to exist for several years post effective filing date.  Such non-disclosure of any target sequence that occurs in any life form has not been found to constitute the requisite number of species encompassed by the generic method claims.
Therefore, and in the absence of convincing evidence to the contrary, the rejection is maintained.

Claim Rejections - 35 USC § 112, Enablement
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-51 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the full breadth of the claimed invention. 

Standard for Enablement.
It is well settled that in order to satisfy the enablement requirement, “the specification of a patent must teach those skilled in the art how to make and use the full scope
For purposes of examination, the aspect of just what constitutes the “full scope” of the claims is that which is consistent with the broadest reasonable interpretation.  See MPEP 904.01 and In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.

As set forth in Cephalon Inc. v. Watson Pharmaceuticals Inc. 105 USPQ2d 1817, 1821 (CAFC, 2013):
The following factors may be considered when determining if a disclosure requires undue experimentation:
(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.

Wands, 858 F.2d at 737 (“Wands factors”); Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1372 [52 USPQ2d 1129] (Fed. Cir. 1999) (“The Wands factors, when applied from the proper temporal perspective … are a useful methodology for determining enablement….”). These factors while illustrative are not mandatory. Enzo Biochem, Inc., 188 F.3d at 1371. What is relevant depends on the facts, and although experimentation must not be undue, a reasonable amount of routine experimentation required to practice a claimed invention does not violate the enablement requirement. Id.

It is further noted that “routine experimentation is ‘not without bounds.’” Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013), citing Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013), and that what constitutes "undue experimentation" can be evaluated from the perspective of the amount of time required to enable the full scope of the invention.  In support of this position, attention is directed Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961 (Fed. Cir. 1983), that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)


Rationale.

Nature of the Invention 
Independent claim 33 is to a generic “method for detecting a plurality of different target nucleic acids in a blood sample, wherein each target nucleic acid molecule comprises a first target domain adjacent to a second target domain”.  In independent claim 34, applicant is claiming a “method for detecting a plurality of different target nucleic acids in a formalin-fixed, paraffin-embedded (FFPE) tissue sample”.  In independent claim 44, applicant is claiming a “method for assessing the degradation of a target nucleic acid in a sample, wherein the target nucleic acid comprises a first target domain adjacent to a second target domain, a third target domain adjacent to a fourth target domain and a target capture domain, wherein the third target domain and fourth target domain are upstream of the first target domain and second target domain, wherein the first target capture domain is downstream of the first target domain and second target domain, and wherein the first, second, third and fourth target domains are at known distances from the target capture probe domain”.

The breadth of the claims 
In applying the broadest reasonable interpretation (MPEP 2111) as to what constitutes the contemplated genus of target nucleic acids, attention is directed to page 4, paragraph [0027], of the disclosure.  As asserted to therein:
[0027] In a further embodiment and in accordance with any of the above, the target nucleic acid sequences are RNA or DNA.

At paragraphs [0070] and [0071] applicant provides the following description of sample types and their sources.  As stated therein:
As will be appreciated by those in the art, the samples may comprise any number of things, including, but not limited to, bodily fluids (including, but not limited to, blood, urine, serum, lymph, saliva, anal and vaginal secretions, perspiration and semen, of virtually any organism, with mammalian samples being preferred and human samples being particularly preferred); environmental samples (including, but not limited to, air, agricultural, water and soil samples); plant materials; biological warfare agent samples; research samples (for example, the sample may be the product of an amplification reaction, for example general amplification of genomic DNA); purified samples, such as purified genomic DNA, RNA, proteins, etc.; raw samples (bacteria, virus, genomic DNA, etc.); as will be appreciated by those in the art, virtually any experimental manipulation may have been done on the sample. Some embodiments utilize siRNA and microRNA as target sequences (Zhang et al., J Cell Physiol. (2007) 210(2):279-89; Osada et al., Carcinogenesis. (2007) 28(1):2-12; and Mattes et al., Am J Respir Cell Mo/ Biol. (2007) 36(1):8-12, each of which is incorporated herein by reference in its entirety for all purposes, and in particular all teachings related to target sequences).  (Emphasis added)

[0071] Some embodiments of the invention utilize samples from stored (e.g. frozen and/or archived) or fresh tissues. Paraffin-embedded samples are of particular use in many embodiments, as these samples can be very useful for diagnosis and prognosis, due to the presence of additional data associated with the samples.  Fixed and paraffin-embedded tissue samples as described herein refers to storable or archival tissue samples
Applicant, at paragraphs [0079] to [0081] provides this further characterization of target nucleic acids. As asserted to therein:
[0079] Target Nucleic Acids
[0080]  As discussed further herein, the invention provides methods and compositions for detecting target sequences. By "target sequence" or "target nucleic acid" or grammatical equivalents herein means a nucleic acid sequence on a single strand of nucleic acid. The target sequence may be a portion of a gene, a regulatory sequence, genomic DNA, cDNA, RNA including mRNA, MicroRNA and rRNA, or others. As is outlined herein, the target sequence may be a target sequence from a sample, or a secondary target such as a product of an amplification reaction, etc. It may be any length, with the understanding that longer sequences are more specific. As will be appreciated by those in the art, the complementary target sequence may take many forms. For example, it may be contained within a larger nucleic acid sequence, i.e. all or part of a gene or mRNA, a restriction fragment of a plasmid or genomic DNA, among others. Any and all combinations of these may serve as target nucleic acids in a particular assay. In many cases, multiplex assays are done, where a plurality of target sequences are simultaneously detected, such as for gene expression profiling as is more fully described below.  (Emphasis added)

[0081] In general, each target sequence is comprised of a plurality of different target domains.

Applicant, at paragraph [0116], provides the following description of probes and primers.  As asserted to therein:
[0116] The size of the primer and probe nucleic acid may vary, as will be appreciated by those in the art with each portion of the probe and the total length of the probe in general varying from 5 to 500 nucleotides in length. (Emphasis added)

For purposes of examination, the “blood sample” of claim 33 has been construed as encompassing blood from any organism that has same, which includes not only any mammal (human, rat, bat, sunk, whale, bovine, canine, equine, feline, and mouse) but also any reptile, fish, shellfish, worm, bird, etc.  The FFPE tissue sample of claim 34 has been construed as encompassing any animal, which extends to and encompasses insects.
The “target nucleic acid in a sample” of claim 44 has been construed as encompassing not only those sequences found in blood samples and FFPE tissue samples, but any other sample, e.g., water and air, where any organism, including plants, bacteria, virus, protozoa, algae, etc., can be found.
Attention is directed to the following publications which teach of the enormity of the genera of virus, plants, insects, bacteria, mammals, and species encompassed by the subfamily Murinae as the detection of any and all genes from all members of the various genera are encompassed by the instant claims.  
“Viruses” (Wikipedia.com, accessed 24 November 2012), teaches:
An enormous variety of genomic structures can be seen among viral species; as a group, they contain more structural genomic diversity than plants, animals, archaea, or bacteria. There are millions of different types of viruses, although only about 5,000 of them have been described in detail.  (Emphasis added)

“How many species of bacteria are there” (wisegeek.com; accessed 21 January 2014) teaches:
Currently, estimates of the total number of species of bacteria range from about 10 million to a billion, but these estimates are tentative, and may be off by many orders of magnitude. By comparison, there are probably between 10 and 30 million species of animals, the vast majority of them insects. The number of scientifically recognized species of animals is about 1,250,000. There are almost 300,000 recognized species of plants.

“Fungi,” (Wikipedia.com; accessed 03 June 2013), teaches:
Around 100,000 species of fungi have been formally described by taxonomists,[36] but the global biodiversity of the fungus kingdom is not fully understood.[37] On the basis of observations of the ratio of the number of fungal species to the number of plant species in selected environments, the fungal kingdom has been estimated to contain about 1.5 million species;[38] a recent (2011) estimate suggests there may be over 5 million species.[39]

“Plant,” (Wikipedia.com; accessed 28 August 2015) teaches:


“Mammal,” (Wikipedia.com; accessed 22 September 2011) teaches:
According to Mammal Species of the World, which is updated through periodic editions, 5676 species were known in 2005, distributed in 1,229 genera, 153 families and 29 orders.[1] In 2008 the IUCN completed a 5-year, 17,000 scientist Global Mammal Assessment for its IUCN Red List, which counted 5488 accepted species at the end of that period.[2]

“Murinae,” (Wikipedia.com, accessed 18 March 2013) teaches:
The Old World rats and mice, part of the subfamily Murinae in the family Muridae, comprise at least 519 species. This subfamily is larger than all mammal families except the Cricetidae and Muridae, and is larger than all mammal orders except the bats and the remainder of the rodents.

“Fish,” (Wikipedia.com, accessed 02 November 2014) teaches:
Fish are abundant in most bodies of water. They can be found in nearly all aquatic environments, from high mountain streams (e.g., char and gudgeon) to the abyssal and even hadal depths of the deepest oceans (e.g., gulpers and anglerfish). At 32,000 species, fish exhibit greater species diversity than any other group of vertebrates.[3]

“Archaea,” Wikipedia.com (accessed May 11th, 2016), teaches:
The classification of archaea into species is also controversial. Biology defines a species as a group of related organisms. The familiar exclusive breeding criterion (organisms that can breed with each other but not with others) is of no help here because archaea reproduce asexually. 
Archaea show high levels of horizontal gene transfer between lineages. Some researchers suggest that individuals can be grouped into species-like populations given highly similar genomes and infrequent gene transfer to/from cells with less-related genomes, as in the genus Ferroplasma.  On the other hand, studies in Halorubrum found significant genetic transfer to/from less-related populations, limiting the criterion's applicability. https://en.wikipedia.org/wiki/Archaea - cite_note-26 A second concern is to what extent such species designations have practical meaning. 
Current knowledge on genetic diversity is fragmentary and the total number of archaeal species cannot be estimated with any accuracy.  (Emphasis added) 

The most recent estimate suggests 72,500 algal species worldwide.

“Protozoa,” Wikipedia.com (accessed 05-11-2016), teaches:
The classification of protozoa has been and remains a problematic area of taxonomy. Where they are available, DNA sequences are used as the basis for classification; however, for the majority of described protozoa, such material is not available.  (Emphasis added)

The claimed methods fairly encompass the detection of the 105 new species of bacteria found in the human gut, and reported in February 2019 in the article by Forster et al. (“A human gut bacterial genome and culture collection for improved metagenomics analysis”, Nature Biotechnology, Vol. 37, February 2019, pp. 186-192.).
In addition to the detection of novel bacteria, the claimed method has also been construed as encompassing the detection of the coronavirus responsible for the COVID-19 pandemic, the nucleotide of which was not published until March 2020, nearly 9 years post effective filing date.4  Similarly, the claimed method fairly encompasses the detection of new COVID-19 variants, which were unknown until the January 2021 publication by the CDC.5
The claimed methods have also been construed as encompassing not only the detection of COVID-19 and its variants, but also the detection of nucleotide sequences in the human genome that have since been recognized as indicators of major risk factor for severe COVID-19.6


The Predictability or Unpredictability of the Art
The nucleotide sequence for the genome of any given species of bacteria, much less any and all other organisms, is highly unpredictable.  As noted above, the method of claim 33 requires first and second ligation probes, wherein each ligation probe comprises a probe domain complementary to the (first and second) target domain of one target nucleic acid in the plurality of target nucleic acids, a (first and second) primer sequence and a 5’- and 3’-ligation moiety.   
As noted above, independent claim 44 is to a “method for assessing the degradation of a target nucleic acid in a sample, wherein the target nucleic acid comprises a first target domain adjacent to a second target domain, a third target domain adjacent to a fourth target domain and a target capture domain, wherein the third target domain and fourth target domain are upstream of the first target domain and second target domain, wherein the first target capture domain is downstream of the first target domain and second target domain, and wherein the first, second, third and fourth target domains are at known distances from the target capture probe domain”.  Clearly, in order to identify the first, second, third and fourth target domains, and to produce the requisite probes, one must have prior knowledge of not just a couple of sites where probes could bind, but to know four target domains which have the requisite physical relationship only compounds the unpredictable nature of the nucleotide sequence to target domains and the corresponding probe sets for any and all targets encompassed by the claims.  

The Presence of Absence of Working Examples
The disclosure has been found to comprise 7 examples.  As seen at pages 56 and 60 as it relates to Example 1 and Example 2, one uses DNA target mimics. 
In Example 3 (pp. 61-62 of disclosure) teaches of “Direct Analysis of DDB2 RNA Transcripts in Lysis Buffer and Lysed Blood”, however, the nucleotide sequence of the RNA transcript is not provided.  The disclosure does teach that primers were used in performance of PCR, and that they had SEQ ID NO. 1 and 2, both of which are identified as being an artificial sequence.
In Example 4, (pp. 62-63 of disclosure) also teaches of using “DNA target mimic probe”.
As seen in Table 10, the targets used in Example 5, “Multiplex Real-Time CLPA Detection of mRNA”, were yeast tRNA and mRNA.
Example 6 (pages 65-66), teaches “Formalin-Fixed. Paraffin-Embedded (FFPE) CLPA Assay”.  It identifies that FFPR “tissue blocks” of an unidentified source were used as were probes corresponding to SEQ ID NO. 46, 48, 50, 52, and 54, all of which are identified as being an artificial sequence.  
Example 7, “Target Capture CLPA Blood Assay”, pp. 66-67, teaches using blood of an unidentified source, and the use of probes corresponding to SEQ ID NO. 37-45, all of which were identified in the Sequence Listing as being an Artificial Sequence. 

The State of the Prior Art
As noted above, the claimed method have been construed as encompassing the detection of any nucleotide sequence that occurs in any human, be it DNA or any form of RNA.  As shown below, the complete nucleotide sequence of the genome of any mammal, including that of humans, had not been determined by 2017, which is several years after the effective filing date.  As disclosed by Sharon Begley in “Psst, the human genome was never completely sequenced,” STAT News, June 20, 2017:


“The human genome has not been completely sequenced and neither has any other mammalian genome as far as I’m aware,” said Harvard Medical School bioengineer George Church, who made key early advances in sequencing technology.

The claimed method fairly encompasses the detection of the 105 new species of bacteria found in the human gut, and reported in February 2019 in the article by Forster et al. (“A human gut bacterial genome and culture collection for improved metagenomics analysis”, Nature Biotechnology, Vol. 37, February 2019, pp. 186-192.).
As evidenced above, it is estimated that there are many tens of millions of different species of bacteria.  “List of sequenced bacterial genomes” (Wikipedia.com; accessed 24 January 2014) teaches that less than 300 different species of bacteria have had their genomes sequenced, which comprises species found in some 8 genera of cyanobacterium.

The lack of guidance and quantity of experimentation necessary
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed method fairly encompasses the detection of any human genomic sequence, yet the complete human genomic sequence had not been determined years after the effective filing date.
In addition to the above, the claimed method fairly encompasses the detection of target nucleic acids that correspond to sequences inherited from archaic species.  The fact that these were not known until years after the effective filing date is deemed to constitute evidence of non-enablement of the full scope of the claimed invention. 

Time required to enable a portion of the claims’ scope.
The fact that the nucleotide sequence for the complete human genome still had not been determined years after the effective filing date is deemed to constitute evidence that in order to do so does require undue experimentation.  
Likewise, the fact that 105 new species of bacteria found in the human gut were not identified until 2019, some 8 years post effective filing date, is further evidence of non-enablement.  

As noted above, applicant has asserted that the probes can range from 5 to 500 nucleotides in length.  If one were to use a probe/primer that is but 20 nucleotides long, and substituting each position with the four traditional nucleotides, there are some 420 or 1.099 x 1012 or 1,099,000,000,000 different potential probes from which to select.  If one could somehow produce and screen 100 million (100,000,000) 20mer oligonucleotides a week, and to do so for 52 weeks a year, it would take over 211 years to screen for useful primers of this one size for one target.  Such a tremendous effort constitutes undue experimentation.  Such effort does not address the aspect of identifying the first, second, third, fourth, fifth, and sixth ligation probes, each of which comprises a target domain in the target nucleic acid as well as comprising different primer sequences- all of which are required of claim 51.

In order to determine the appropriate probes/primers for the millions of organisms encompassed by the claimed method, one would need to determine the nucleotide sequence of the various target sequences.  “How many species of bacteria are there?” teaches that it would 

Today, given that sequencing a bacterial genome costs half a million US dollars and takes a few months, this is infeasible.  (Emphasis added)

Assuming, arguendo, that one needed to sequence but only 200 bacteria, and it took on average just 3 months to sequence one strain of one species of bacteria, it would take some 600 months, or 50 years to sequence just 1 strain from each of 200 different species of bacteria.  Such effort is deemed to constitute undue experimentation.  
Alternatively, if one were to determine the nucleotide sequence of the genome of an organism every day, 365 days a year, and to also identify in the same day probes/primers that would be useful in the identification of target sequence(s) found in said organism wherein said target sequence(s) has/have utility under 35 USC 101, it would take approximately 2739 years to sequence even 1 million bacteria, viruses or fungi.  Clearly, such an effort to enable the full scope of that claimed would constitute undue experimentation. 
As presently worded, the claimed method fairly encompasses the many species of cyanobacterium encompassed by the 150 genera of cyanobacterium at issue in Vaeck.  “List of sequenced bacterial genomes” (Wikipedia.com; accessed 24 January 2014) teaches that the genomic sequence of less than 300 species of bacteria has been determined, and that these include some 17 strains of cyanobacterium, which are limited to but 8 genera. By comparison, in Vaeck, 9 genera of cyanobacterium had been disclosed, yet it was held that to enable the full scope of the invention which was limited to the 150 genera of cyanobacterium, it would require undue experimentation.

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

Attention is also directed to the decision in Promega Corp. v. Life Techs. Corp. 113 USPQ2d 1181, 1187, 1189 (Fed. Cir. 2014):
The enablement requirement ensures that “the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.” Nat'l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195-96 [49 USPQ2d 1671] (Fed. Cir. 1999). The scope of the claims must be “less than or equal to the scope of enablement.” Id. at 1196.
 
[1]   Here, we disagree with Promega's characterization that unrecited STR loci combinations in the “open loci set” limitation of the asserted claims are merely “unrecited elements”; under the undisputed claim construction, they are part of the claim scope.

***

While the claims of the 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
Promega
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 patents are not directed to a genus of compounds as in Wyeth, the claims at issue here similarly cover potentially thousands of undisclosed embodiments in an unpredictable field. And similar to Wyeth, the specification of the 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
Promega
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 patents provides only a starting point—specific STR loci combinations that successfully co-amplify—with no disclosure that would have allowed a skilled artisan, absent laborious testing, to add new loci to these recited STR loci combinations that would still successfully co-amplify. Undue experimentation is a matter of degree, and even “a considerable amount of experimentation is permissible,” so long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). But permissible routine experimentation “is not without bounds.” Wyeth, 720 F.3d at 1386 (citation omitted). As the extensive evidence here demonstrates, undue experimentation would have been required in order to enable the full scope of coverage sought by 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
Promega
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
— the successful co-amplification of potentially thousands of unrecited STR loci combinations.  (Emphasis added)

In view of such legal precedence, the aspect of having to work for many tens of years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 

In addition to the above issues, it is noted that each of the independent claims- claims 33, 34, and 44, requires “amplifying”.   Applicant, at page 41, paragraph [0221], provides the following description of amplification reactions.  As asserted to therein:
[0221] Prior to detecting the ligation or transfer reaction product, there may be additional amplification reactions. Secondary amplification reactions can be used to increase the signal for detection of the target sequence; e.g. by increasing the number of ligated products produced per copy of target. In one embodiment, any number of standard amplification reactions can be performed on the ligation product, including, but not limited to, strand displacement amplification (SDA), nucleic acid sequence based amplification (NASBA), ligation amplification and the polymerase chain reaction (PCR); including a number of variations of PCR, including "quantitative competitive PCR" or "QC-PCR", "arbitrarily primed PCR" or "APPCR", "immuno-PCR", "Alu-PCR", "PCR single strand conformational polymorphism" or "PCR-SSCP", "reverse transcriptase PCR" or "RT-PCR", "biotin capture PCR", "vectorette PCR". "panhandle PCR", and
"PCR select cDNA subtraction", among others. In one embodiment, the amplification technique is not PCR.  According to certain embodiments, one may use ligation techniques such as gap-filling ligation, including, without limitation, gap-filling OLA and LCR, bridging oligonucleotide ligation, FEN-LCR, and correction ligation. Descriptions of these techniques can be found, among other places, in U.S. Pat. No. 5,185,243, published European Patent Applications EP 320308 and EP 439182, published PCT Patent Application WO 90/01069, published PCT Patent Application WO 02/02823, and U.S. patent application Ser. No. 09/898,323.  (Emphasis added)

As evidenced above, the claimed methods require performance of a step of “amplifying”, which, as set forth in the disclosure, can be “any number of standard amplification reactions”.  The state of the art has advanced to the point that certain problems and/or difficulties are known to exist.  In support of this position, attention is directed to the following:
US Patent Application Publication 2013/0040847 A1 (Thrippleton et al.), at paragraph [0005], teach:


US Patent Application Publication 2013/0040843 A1 (Von Töerne et al.) teaches:
[0006] The inventors of the present invention have determined that existing problems with conventional real-time PCR specific target detection methods are: 
[0007] The influence of reagent pipetting variations.  For example, pipetting different amounts of sample into each of the wells in a single plate.  
[0008] The variation that is observed when comparing the quantity of identical samples on different instruments; and
 [0009] The variation or invalidation of the quantity due to specific non-optimal characteristics in the amplification/detection method, e.g. by stray light, temperature differences, differences from well to well in the plastics material (PCR plate and sealing) etc. 

US Patent Application Publication 2013/0040344 A1 (Ju) teaches in paragraph [0004]:
It is also extremely difficult (if not impossible) to design and optimize two primers for amplification of small targets (such as microRNAs, which contains only 18 to 25 nucleotides).

US Patent Application Publication 2013/0035248 A1 (Icenhour) teaches at paragraph [0030]:
A common problem with clinical stool samples is the failure of the PCR reaction due to the presence of inhibitory substances.  

US Patent Application Publication 2006/0246453 A1 (Kato et al.), paragraph 0015, teaches that the PCR amplicon is known to comprise artificial mutations as the polymerase used in PCR is known to incorporate a nucleotide different from the template nucleotide during polymerase reaction.
US Patent Application Publication 2006/0234234 A1 (Van Dongen et al.), paragraph, 0039, teaches that a major technical problem in PCR is with improper primer annealing.
US Patent Application Publication 2006/0223197 A1 (Vielsack), paragraph 0007, teaches that difficulties are encountered in detecting biological molecules at elevated temperatures, such as when conducting PCR.
US Patent Application Publication 2006/0223122 A1 (Fogo et al.), teaches at paragraph 0102:
Whereas standard PCR usually uses one pair of primers to amplify specific sequence, multiplex-PCR (MPCR) uses multiple pairs of primers to amplify many sequences simultaneously (Chamberlan et al., 1990).  The presence of many PCR primers in a single tube could cause many problems, such as the increased formation of misprimed PCR products and "primer dimers," the amplification discrimination of longer DNA fragment and so on.

The claimed methods have not been found to recite any limitations whereby these art-recognized issues of enablement have been addressed.  As noted above, the disclosure asserts that “any number of standard amplification reactions can be performed on the ligation product, including, but not limited to” PCR, which, as shown above, is recognized as being highly problematic.

In view of the breadth of scope clamed, the limited guidance provided, the unpredictable nature of the art to which the claimed invention is directed, the innumerable art-recognized issues of enablement, and in the absence of convincing evidence to the contrary, the claims are deemed to be non-enabled by the disclosure.

Response to argument
At pages 11-12 of the response said representative traverses the rejection of claims under 35 USC 112(a) for not satisfying the enablement rejection.  
At page 11 of the response said representative traverses the rejection, noting decisions of the PTAB in 2017 and 2018.  
The above argument has been considered and has not been found persuasive as decisions of the Board were not precedential and therefore not controlling.
At page 12 of the response said representative asserts:
As to the present case, it must be noted that the pending claims are not drawn to determining sequences of nucleic acids, but to methods of detecting (or assessing the degradation of) a genus, and rely on detection of amplicons resulting from amplification of ligation products formed by ligating the target nucleic acid with ligation probe set(s). Practicing the scope of the claimed subject matter, therefore, does not require the knowledge of the sequence of the genome of every organism. Indeed, one practicing the method would already have a particular nucleic acid sequence one wishes to detect, thereby eliminating the need for sequencing of any other template sequence, let alone determining the nucleotide sequence for each and every organism, as the Examiner alleges.

The size of the genus is, therefore, irrelevant if the disclosure conveys to those skilled in the art that the method functions as to the genus.

The above argument has been considered and has not been found persuasive.  The question is not how much an individual needs to know in order to practice an embodiment encompassed by the claims.  Rather, the question at issue is the amount of time and effort needed to be exerted in order to enable the full scope of the claimed method.  As noted above, the claimed method fairly encompasses the detection of the coronavirus responsible for the COVID-19 pandemic, the nucleotide sequence of which was unknown until 2020, some 9 years post effective filing date.  Clearly, the aspect of it taking some 9 years before one knew what sequences to use to detect such a viral target constitutes undue experimentation.  Likewise, he aspect of some 8 years laving lapsed before one had identified the 105 novel bacteria isolated from the human gut speaks to an unreasonable amount of time and effort needed to enable just these embodiments.  Therefore, and in the absence of convincing evidence to the contrary, 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33, 39, 40, 41, and 43 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 12 of U.S. Patent No. 10,066,257 B2 (Terbrueggen et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘257 patent fairly teaches a method of detecting a plurality of different target nucleic acids. As seen in claim 1, step b) one is required to provide a reaction mixture where the sample is in a lysis buffer comprising 2 to 6 molar guanidinium salt. As seen in claim 33, one is only required to use a “lysis buffer”. As seen in dependent claims 40 and 41, one is required to use a lysis buffer that “comprises guanidinium hydrochloride (GuHCl)” (claim 40), or use a “lysis buffer [that] comprises 3M GuHCl” (claim 41). The aspect of claim 1 of the ‘257 patent teaching using a lysis buffer that comprises “2 to 6 molar guanidinium salt” is deemed to fairy teach and render obvious the use of GuHCl at the now-claimed concentrations, concentrations fairly encompassed by claim 1 of the ‘257 patent.
As seen in claim 8 of the ‘257 patent, “said 5’ ligation moiety is a DABSYL moiety and said 3’ ligation moiety is a phosphorothioate moiety.” Such teachings are deemed to render 
Claim 4 of the ‘257 patent fairly teaches “said target nucleic acids are RNA.” Such teachings are deemed to fairly meet the requirement of claim 43 of the subject application which specifies that “the target nucleic acids are RNA.”
In view of the above analysis claims 33, 39, 40, 41, and 43 are deemed to be obvious over claims 1, 4, 8, and 12 of the ‘257 patent. Therefore, and in the absence of convincing evidence to the contrary claims 33, 39, 40, 41, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 12 of U.S. Patent No. 10,066,257 B2 (Terbrueggen et al.).

Response to argument
At page 13 of the response said representative states:
Because the presently pending claims have not been deemed patentable and may change during the course of prosecution, Applicants request that the rejection be held in abeyance until allowable claims have been identified.

As is evidenced above, applicant’s representative does not traverse the nonstatutory double patenting rejection of claims.  Therefore, and in the absence of convincing evidence to the contrary, the rejection is maintained.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sah et al., “Complete Genome Sequence of a 2019 Novel Coronavirus (SARS-CoV-2) Strain Isolated in Nepal”, Microbiology, 12 March 2020, pages 1-3.
        2 Center for Disease Control and Prevention, “New COVID-19 Variants”, January 2021, pages 1-3.
        3 Zeberg et al., “The major genetic risk factor for severe COVID-19 is inherited from Neanderthals”, Nature, 30 September 2020, pages 1-13.
        4 Sah et al., “Complete Genome Sequence of a 2019 Novel Coronavirus (SARS-CoV-2) Strain Isolated in Nepal”, Microbiology, 12 March 2020, pages 1-3.
        5 Center for Disease Control and Prevention, “New COVID-19 Variants”, January 2021, pages 1-3.
        6 Zeberg et al., “The major genetic risk factor for severe COVID-19 is inherited from Neanderthals”, Nature, 30 September 2020, pages 1-13.